Name: Commission Directive 2004/32/EC of 17 March 2004 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: economic geography;  environmental policy;  natural and applied sciences;  agricultural activity;  agricultural policy
 Date Published: 2004-03-23

 Avis juridique important|32004L0032Commission Directive 2004/32/EC of 17 March 2004 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community Official Journal L 085 , 23/03/2004 P. 0024 - 0025Commission Directive 2004/32/ECof 17 March 2004amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to the requests made by Ireland, Italy, Austria and Sweden,Whereas:(1) Under Commission Directive 2001/32/EC of 8 May 2001 recognising certain protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC(2), Ireland and some areas in Italy and Austria were provisionally recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al. for a period expiring on 31 March 2004.(2) From information supplied by Ireland and Austria based on surveys, it appears that the provisional recognition of the protected zones for Ireland and Austria in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended for a further limited period.(3) From information supplied by Italy based on surveys, it appears that some areas within Italy should no longer be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al., whilst other areas should be recognised as "protected zones" in respect of Erwinia amylovora (Burr.) Winsl. et al. for a further limited period.(4) Under Directive 2001/32/EC, some areas in Sweden were provisionally recognised as protected zones in respect of beet necrotic yellow vein virus for a period expiring on 31 March 2004.(5) From information supplied by Sweden based on surveys, it appears that those areas within Sweden should no longer be recognised as protected zones in respect of beet necrotic yellow vein virus.(6) Directive 2001/32/EC should, therefore, be amended accordingly.(7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 2001/32/EC is amended as follows:1. Article 1 is amended as follows:(a) the second paragraph is replaced by:"In the case of point (b)(2) of the Annex, for Ireland, for Italy (Apulia, Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Lombardy; Trentino-Alto Adige: autonomous province of Trento; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes of PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for Austria (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), the said zones are recognised until 31 March 2006.";(b) the third paragraph is deleted.2. The Annex is amended in accordance with the Annex to this Directive.Article 21. Member States shall adopt and publish, by 20 April 2004 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.They shall apply those provisions from 21 April 2004.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national laws which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2003/116/EC (OJ L 321, 6.12.2003, p. 36).(2) OJ L 127, 9.5.2001, p. 38. Directive as last amended by Directive 2003/46/EC (OJ L 138, 5.6.2003, p. 45).ANNEX1. Under heading (b), in point 2, the entry in the right-hand column is replaced by the following:"Spain, France (Corsica), Ireland, Italy (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Sardinia; Sicily; Trentino-Alto Adige: autonomous province of Trento; Tuscany; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for Austria (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), Portugal, Finland, United Kingdom (Northern Ireland, Isle of Man and Channel Islands)"2. Under heading (d), in point 1, the entry in the right-hand column is replaced by the following:"Denmark, France (Brittany), Ireland, Portugal (Azores), Finland, United Kingdom (Northern Ireland)"